55 N.Y.2d 928 (1982)
Jeffrey Koenigsmark, Appellant,
v.
State of New York, Respondent.
Court of Appeals of the State of New York.
Argued January 14, 1982.
Decided February 11, 1982.
John F. O'Mara for appellant.
Robert Abrams, Attorney-General (Lew A. Millenbach and Shirley Adelson Siegel of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER and MEYER. Judge FUCHSBERG concurs in the following memorandum: Since the very recent decision in Topel v Long Is. Jewish Med. Center (55 N.Y.2d 682, 685 [FUCHSBERG, J., dissenting]) would have required that this case be dismissed, not just on the facts as the Court of Claims and the Appellate Division did, but on the law as well, a fortiori, I too vote to affirm though on constraint of that case.
Order affirmed, without costs, for the reasons stated in the memorandum of the Appellate Division (80 AD2d 707).